           Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    STRIKE 3 HOLDINGS, LLC,

                                 Plaintiff,             18 CV 2648 (VEC)
                        -vs.-

    JOHN DOE subscriber assigned IP address
    24.104.252.172,

                                 Defendant.

                    DEFENDANT’S REPLY MEMORANDUM OF LAW
               IN FURTHER SUPPORT OF MOTION TO QUASH SUBPOENA

         Defendant “John Doe”, identified in this action only as an internet services subscriber

assigned IP 1 address 24.014.252.172, hereby replies to “Plaintiff’s Response in Opposition to

Defendant John Doe’s Motion to Quash Subpoena” (cited herein as “Pl. Memo.”) filed by

plaintiff Strike 3. 2

         Federal courts are now recognizing that under the plausibility standard of Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007),

a plaintiff cannot state a valid copyright infringement claim against an individual internet user

merely by alleging infringing activity through an IP address associated with that individual. In

response, Strike 3 contends that that does not matter, because it should still be allowed to

demand the identity of the anonymous user, obtain service of process over that individual, and

then subject the individual to discovery in order to determine whether it is even possible for

Strike 3 to state any valid infringement claim against the individual.


1
       Shortened names and defined terms used herein have the same meanings as in
defendant’s moving papers.
2
       Defendant submits herewith and relies upon the Reply Declaration of Randall L. Rasey
dated October 17, 2018 (cited herein as “RLR Reply Decl.”).
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 2 of 9




       But under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff is required to

conduct a sufficient inquiry to determine whether it has factual support for its claims before it

files a pleading – not after. Strike 3 is not entitled to file its pleading first, and then to marshal

the discovery rules to conduct its investigation, and the courts should not grant it carte blanche

to invade the privacy of anonymous internet users in order to drag them into litigation regardless

of whether it can state any valid infringement claim against them.

       It matters here that Strike 3 is a pornographer. While the production and distribution of

pornographic movies is a lawful business in which Strike 3 might truly be “raising the bar” and

improving working conditions for performers as it claims, and Strike 3’s movies may be entitled

to the protections afforded by federal copyright laws, pornography nevertheless carries

significant social and religious stigmas in many segments of society. Defendant has a First

Amendment right not to have its anonymity breached by a pornographer, which is not

outweighed by the desire of Strike 3 to drag defendant into litigation and to compel it to defend

itself against unsustainable claims of illicit enjoyment and sharing of pornography.

       The determinative issue here is not whether defendant can establish a valid defense to

Strike 3’s infringement claim. Rather, it is whether Strike 3 has pleaded any plausible, valid,

sustainable claim against defendant. Under compelling case law from the Ninth Circuit and

district courts around the county, including the Southern District of New York, Strike 3 has not

alleged a valid infringement claim against defendant under the Iqbal/Twombly plausibility

standard, and is not entitled to breach defendant’s right of anonymity. Therefore, this Court

should quash Strike 3’s subpoena to defendant’s ISP. 3



3
       “To the extent that anonymity is protected by the First Amendment, a court should quash
or modify a subpoena designed to breach anonymity.” Arista Records, LLC v. Doe 3, 604 F.3d
110, 118 (2d Cir. 2010); Malibu Media, LLC v. Doe, 2016 WL 5478433, at *2 (S.D.N.Y. Sept.


                                                  2
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 3 of 9



   I.        ARGUMENT

        A.     MERE ASSOCIATION WITH AN ALLEGEDLY INFRINGING IP
               ADDRESS IS NOT SUFFICIENT TO OVERCOME DEFENDANT’S
               PRIVACY INTEREST.

        As discussed in defendant’s moving papers, the recent decision by the Ninth Circuit

Court of Appeals in Cobbler Nevada, LLC v. Gonzalez, 901 F.3d 1142 (9th Cir. 2018) established

that “a bare allegation that a defendant is the registered subscriber of an [IP] address associated

with infringing activity” is not sufficient to state a claim for direct or contributory infringement

under the plausibility standard of Iqbal and Twombly. While the Ninth Circuit’s decisions are

not binding on this Court, Cobbler Nevada is authoritative, persuasive case law that accords with

rulings by various district courts around the country. See, e.g., Malibu Media, LLC v. Doe, 2015

WL 4092417 (S.D.N.Y. Jul. 6, 2015) (Hellerstein, J.) (denying ex parte motion where “even if

Malibu’s copyrights are valid, Malibu has not established a violation by the individual to whom

the relevant IP address is registered.” (emphasis in original)). See also Malibu Media, LLC v.

Tsanko, 2013 WL 6230482, at *9 (D.N.J. Nov. 30, 2013) (noting that “[s]ome courts have

questioned whether a plaintiff can sufficiently allege a claim for copyright infringement where a

defendant has been identified only by its IP address”, and deferring ruling on defendant’s Rule

12(b)(6) motion to dismiss pending further briefing); AF Holdings LLC v. Rogers, 2013 WL

358292, at *3 (S.D. Cal. Jan. 29, 2013) (“the Court orders Plaintiff to provide a more definite

statement setting forth the factual basis for its allegation that Defendant used IP address

68.8.137.53 to infringe its copyright”).

        Under Cobbler Nevada, Strike 3’s complaint in this case, which pleads no facts against

this particular defendant other than that it is associated with an IP address, fails to state a valid


29, 2016) (under Arista Records, defendant had standing to challenge subpoena issued to his
ISP).


                                                 3
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 4 of 9




claim for copyright infringement against this defendant. Strike 3 tries to distinguish Cobbler

Nevada by pointing out that in that case the complaint was dismissed after the district court had

granted the plaintiff’s ex parte motion to subpoena the defendant’s ISP and subsequent ex parte

request to subpoena the identified subscriber for a deposition after he failed to respond to the

plaintiff’s communications. See Pl. Memo., at 11-12. But unlike the defendant in this case, the

defendant in Cobbler Nevada, Gonzales, failed to object to the plaintiff’s subpoenas and did not

appear in the case until after plaintiff had served its summons and amended complaint on him.

       Thus, the Oregon district court which allowed the subpoenas was not asked to consider

any opposing arguments to the plaintiff’s ex parte applications, and, in particular, was not

presented with the argument that the plaintiff had failed to state a plausible claim against

Gonzales under the Iqbal/Twombly standard. Once Gonzales appeared and made that argument

through counsel, first the magistrate judge, then the district judge, and finally the court of appeals

found unequivocally that the plaintiff had not pleaded a valid claim for relief:

               The direct infringement claim fails because Gonzales's status as the
               registered subscriber of an infringing IP address, standing alone, does not
               create a reasonable inference that he is also the infringer. Because multiple
               devices and individuals may be able to connect via an IP address, simply
               identifying the IP subscriber solves only part of the puzzle. A plaintiff
               must allege something more to create a reasonable inference that a
               subscriber is also an infringer.

Cobbler Nevada, 901 F.3d at 1145.

       Strike 3 takes the position that the decisions against it cited in defendant’s moving

memorandum, by district courts in Minnesota and the Western District of Washington, were

wrongly decided, which of course it is free to argue. See Pl. Memo. at 7-9, discussing Strike 3

Holdings, LLC v. Doe, W.D. Wash., Case No. 17-CV-01731, Minute Order dated June 6, 2018

(granting motion for more definite statement because Strike 3 failed to allege “sufficient link

between defendant and the IP address at issue”), and Strike 3 Holdings LLC v. Doe, 2018 WL


                                                  4
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 5 of 9




1924455, *3 (D. Minn. Apr. 4, 2018) (“weighing Plaintiff’s property interest against Defendant’s

privacy interest, the Court concludes that it must deny [Strike 3]’s ex parte motion”). But Strike

3 wrongly suggests that all of Judge Hellerstein’s concerns expressed in Malibu Media, LLC v.

Doe, 2015 WL 4092417 (S.D.N.Y. Jul. 6, 2015) have since been addressed by the protective

orders upon which courts in this district have been conditioning the issuance of Strike 3’s

subpoenas to ISPs.

       In fact, during the past year, Judge Hellerstein has denied Strike 3’s attempts to subpoena

anonymous subscribers’ identities from their ISPs in three cases. On March 8, 2018, Judge

Hellerstein granted the defendant’s motion to quash Strike 3’s subpoena in Strike 3 Holdings,

LLC v. Doe, 17-CV-8956 (AKH), on the ground that “[b]y failing to identify which copyrighted

materials [Strike 3] owns, and which materials Defendant infringed on, the Complaint fails to

contain sufficient factual matter to ‘state a claim to relief that is plausible on its face’” (quoting

Twombly, 550 U.S. at 570). See RLR Reply Decl., Exhibit F thereto. Since then, on July 23,

2018, Judge Hellerstein issued rulings against Strike 3 in two additional cases, Strike 3 Holdings,

LLC v. Doe, 18-CV-5588 (AKH), and Strike 3 Holdings, LLC v. Doe, 18-CV-5592 (AKH),

denying on the same ground Strike 3’s ex parte motions for leave to subpoena the defendants’

ISPs. See RLR Reply Decl., Exhibits G and H thereto.

       Strike 3 chose not to challenge any of Judge Hellerstein’s orders in those cases, and

instead promptly filed a notice of voluntary dismissal without prejudice in each case after Judge

Hellerstein ruled against it. In fact, when a case filed by Strike 3 on August 11, 2018, Strike 3

Holdings, LLC v. Doe, 18-CV-07267, was assigned to Judge Hellerstein, Strike 3 did not even




                                                  5
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 6 of 9




bother with its usual ex parte motion for leave to subpoena the ISP, and just filed a notice of

voluntary dismissal without prejudice. 4 See RLR Reply Decl., Exhibit I thereto.

            B. STRIKE 3 HAS NOT SHOWN THAT                            QUASHING         THE
               SUBPOENA WILL DENY IT A REMEDY.

        Strike 3 asserts in its opposing memorandum that it would be “left without any remedy”

if its subpoena to defendant’s ISP is quashed. Pl. Memo., at 13. To be sure, quashing the

subpoena will make it harder for Strike 3 to try to obtain a settlement payment from defendant.

But Strike 3 has not shown that it has no other viable means of protecting its copyrights in its

pornographic movies.

        According to Strike 3’s principal, Greg Lansky, the unauthorized distribution of its

pornographic movies over BitTorrent networks starts when “initial seeders” download movies

from Strike 3’s subscription web sites for distribution via torrent web sites. Lansky Decl., at

¶23. Mr. Lansky avers that he has “found it impossible” to identify the initial seeders “with the

large volume of our subscriber base”. Id. Therefore, “[t]he only effective way to stop the piracy

of our movies on BitTorrent networks is to file lawsuits like this one” against individuals

associated with IP addresses at which Strike 3’s investigator in Germany claims to have detected

infringing activity. Id., at ¶27.

        Plainly, if Strike 3’s goal were truly to shut down the rampant “piracy” of its

pornographic movies, the most effective way to do so would be to stop it at the source, by

preventing the illegal downloads by the initial seeders.       Strike 3 provides no evidence or

explanation of why it supposedly cannot do so, beyond Mr. Lansky’s conclusory statement that



4
       The attorney who represented Strike 3 in those four “John Doe” lawsuits before Judge
Hellerstein is the same attorney representing Strike 3 in this case. It is misleading for Strike 3 to
argue that Judge Hellerstein’s concerns from Malibu Media are adequately addressed by this
Court’s protective order without at least acknowledging Strike 3’s recent history before him.


                                                 6
         Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 7 of 9




he has found it “impossible” to identify the initial seeders because of the “large volume” of

subscribers.

       Mr. Lansky also avers that Strike 3 is “undeniably the most pirated adult content in the

world”. (Lansky Decl., at ¶25) Therefore, there must also be a “large volume” of persons

downloading and distributing bits of unauthorized copies of Strike 3’s pornographic movies over

BitTorren networks, and yet Strike 3 and its investigators have eagerly undertaken to ferret them

out for its “John Doe” lawsuits. Strike 3 proffers no explanation for why its investigators can

trace small pieces of its pornographic movies being transferred among specific IP addresses, but

cannot trace the unauthorized downloading of entire movies from its subscription web sites. Nor

does Strike 3 explain what encryption methods or other technological fixes it might have tried to

prevent unauthorized downloads from its subscription web sites.

       And in any event, Strike 3’s campaign of targeting individual users by identifying

allegedly infringing IP addresses and filing “John Doe” lawsuits has not proved to be a

particularly effective means of stopping the alleged piracy of Strike 3’s pornographic movies.

In fact, it appears that in nearly two out of three of Strike 3’s “John Doe” cases in which the

courts in this district have permitted Strike 3 to discover the IP subscriber’s identity, Strike 3

voluntarily dismissed the case without a settlement, and did not pursue discovery in any of them.

See RLR Reply Decl., at ¶¶ 9-12 and Exh. E thereto.

       Strike 3 quotes language from the Ninth Circuit’s recent decision in Glacier Films (USA),

Inc. v. Turchin, 896 F.3d 1033 (9th Cir. 2018), stating that copyright infringement lawsuits

against individuals “‘have served as a teaching tool, making clear that much file sharing, if done

without permission, is unlawful[,] and apparently have had a real and significant deterrent

effect.’” Id. at 1041 (quoting Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S.




                                                7
          Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 8 of 9




913, 963 (2005) (Breyer, J., concurring)). See Pl. Memo., at 12. But in Glacier Films, the

plaintiff was a legitimate Hollywood production company suing for unauthorized downloading

of a single movie prior to its commercial release, the defendant admitted his willful infringement,

and the parties stipulated to a consent judgment for $750 in statutory damages. See Turchin, 986

F.3d at 1037. The court remarked on the “deterrent effect” of the infringement suit in the context

of reviewing the district court’s denial of attorneys’ fees, and was careful to distinguish that case

from the “unsavory characteristics” of other “BitTorrent copyright cases” by noting, among other

things, that the production company “did not demand thousands of dollars to settle” its claim.

Id., at 1042.

        Strike 3’s “John Doe” litigation strategy is quite different from the production company’s

in Glacier Films. While Strike 3 may have learned to avoid the most blatantly unsavory tactics

of copyright trolls noted by the Ninth Circuit, and which Judge Hellerstein found troubling in

Malibu Media, LLC v. Doe, 2015 WL 4092417 (S.D.N.Y. Jul. 6, 2015), Strike 3 still makes five-

figure demands to settle its claims as soon as it is able once it learns a John Doe’s true identity.

See, e.g., RLR Reply Decl., at ¶19 and Exh. J thereto (settling “John Doe” case for $14,001).

That Strike 3 waits for the defendant to make the first inquiry about settlement, or, as in this

case, until the defendant appears through an attorney, does not significantly reduce the coercive

effect on an individual who does not want to become embroiled in litigation with a pornographer.

        If Strike 3 were actually interested in establishing legal precedent with which to enforce

its copyrights and to protect against piracy of its pornographic movies, rather than simply

chasing five-figure settlements, then one might expect it to challenge unfavorable rulings, as the

production company in Glacier Films did, and to pursue discovery in anticipation of trial in at

least some cases. But Strike 3 routinely declines to prosecute a case if a quick settlement cannot




                                                 8
           Case 1:18-cv-02648-VEC Document 20 Filed 10/17/18 Page 9 of 9




be had, avoids discovery, and does not challenge adverse rulings. See RLR Reply Decl., at ¶¶

12, 15-18.

         In short, Strike 3’s litigation conduct is not consistent with its stated goal of stopping

internet piracy of its pornographic movies. Rather, its litigation conduct demonstrates that its

true goal is to maximize profits from its copyright registrations by using the discovery process as

a tool for obtaining quick settlements from individual internet users with minimal litigation.

Strike 3’s desire to maximize profits should not be allowed to trump defendant’s legitimate

privacy interest in not having its name and address disclosed to a pornographer.

   II.       CONCLUSION

         For the reasons set forth above, in the accompanying declaration, and in defendant’s

moving papers, defendant respectfully asks this Court to quash Strike 3’s Subpoena to Spectrum,

and to grant such other and further relief as the Court may deem just and proper.

Dated: October 17, 2018                           BARTON
                                                      ON LLP



                                                  By:   __________________________
                                                        ________________________
                                                                               ___
                                                                                 __
                                                        Maurice N. Ross
                                                        Randall L. Rasey

                                                  420 Lexington Avenue, 18th Floor
                                                  New York, NY 10170
                                                  (212) 687-6262
                                                  mross@bartonesq.com
                                                  rrasey@bartonesq.com
                                                  Attorneys for Defendant




                                                 9
